DETAILED ACTION
The present Office Action is responsive to the Amendment received on May 16, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
The non-elected claims without traverse, claims 6-9 are canceled.
The Office acknowledges the cancelation of the petition to accept color drawings and the amendment to remove reference to color drawings.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven Hultquist on June 13, 2022.
The application has been amended as follows: 
In the Claim:
In claim 1, step a), the phrase, “a DNA nicking enzyme recognition nucleotide sequence” has been replaced with the phrase, “a first DNA nicking enzyme recognition nucleotide sequence” therefore.
In claim 1, step c), the phrase, “a DNA nicking enzyme recognition nucleotide sequence” has been replaced the phrase, “a second DNA nicking enzyme recognition nucleotide sequence” therefore.
In claim 1, step c), the phrase, “T7 promoter and the nicking enzyme recognition nucleotide sequence using a reverse transcriptase” has been replaced with the phrase, “T7 promoter and the first and second enzyme recognition nucleotide sequences using a reverse transcriptase” therefore.
In claim 1, step d), the phrase, “DNA nicking enzyme to cleave a DNA nicking enzyme recognition site” has been replaced with the phrase, “DNA nicking enzyme to cleave the DNA nicking enzyme recognition sites” therefore.

Examiner’s Reasons for Allowance
Yao et al. (US 2009/0092967) teach a nucleic acid amplification reaction known as “SDA” or Strand Displacement Amplification, wherein the reaction is produced as follows:

    PNG
    media_image1.png
    538
    711
    media_image1.png
    Greyscale
As seen, a first primer is annealed to a first nucleic acid strand, wherein the first primer comprises a nicking region.  The primer is extended along the first nucleic acid resulting in a nicking site which then is cleaved (see third step, left).  The left-most cleaved portion becomes a primer which extends along the first primer extension product while displacing the first nucleic acid strand, which results in further template that serves as a template again.  The artisans, however, do not require that the primers comprise a promoter sequence nor that the primer itself have a nicking recognition sequence (the target nucleic acid that extends against the primer is what is cleaved).
	The teachings differ from instantly claimed invention in that Yao et al. do not teach or suggest that the primer comprise a promoter sequence, and the primers employed by Yao et al. is not cleaved with a nicking enzyme.
	Huang et al. (US 2013/0040840 A1) teach a method of producing a plurality of RNA molecules as depicted below (combination of Figures 1 and 2 for better representation):


    PNG
    media_image2.png
    1013
    715
    media_image2.png
    Greyscale
As seen, an RNA molecule is reverse transcribed with a first primer comprising a T7 promoter, and reverse transcribed into a heteroduplex comprising an RNA template and a cDNA strand comprising a T7 promoter sequence.  The resulting duplex is treated with an RNAse H which cleaves the RNA template, leaving the cDNA strand, which is then annealed to a second primer.  The resulting construct is treated with a polymerase which results in a first double-stranded cDNA comprising a promoter which now serves to produce a plurality of RNA molecules (i.e.,. antisense RNA).  The resulting RNA molecules are then used as a plurality of templates in a second reverse transcription reaction to produce a plurality of cDNA molecules.  These cDNA molecules are again used in a similar process produce more RNA molecules.
	The artisans, however, do not teach or suggest that the first primer comprise a nick recognition region which, upon generation of a first double-stranded cDNA product, is cleaved, wherein the cleaved region serves as a primer in in an extension reaction with a DNA polymerase (see step (B) of instant Figure 1) nor is there a reason to do so.
	Therefore, the claims are deemed free of prior art.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 13, 2022
/YJK/